Citation Nr: 1760783	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  17-41 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for hypertension as secondary to service-connected posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Wounded Warrior Project


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel 



INTRODUCTION

The Veteran had active duty service from October 1999 to November 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, VA. Jurisdiction of the claims file is now with the Baltimore, Maryland RO.

On his June 2017 substantive appeal, the Veteran indicated that he was appealing the issues of entitlement to service connection for sleep apnea and hypertension.  However, by an October 2017 rating decision, the RO found that the June 2014 rating decision that denied service connection for obstructive sleep apnea was clearly and unmistakably erroneous and therefore service connection was established with an evaluation of 50 percent effective November 28, 2012, the date after the Veteran was discharged from service.  Further, in October 2017 the Veteran stated that he wished to withdraw his appeal as to that issue.  As the October 2017 rating decision awarded a full grant of the benefit sought on appeal, this issue is no longer before the Board.  See AB. v. Brown, 6 Vet. App. 35 (1993). 


FINDING OF FACT

In October 2017, the Veteran, through his representative, requested in writing to withdraw his appeal of entitlement to service connection for hypertension. 


CONCLUSION OF LAW

The criteria for withdrawal of the pending appeal on the issue of entitlement to service connection for hypertension have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C. § 7105(d); 38 C.F.R. §§ 20.101, 20.202.

As noted, in June 2017, the Veteran filed a substantive appeal to the RO's decision that denied service connection for hypertension.  In a written statement submitted in October 2017, he requested withdrawal of his appeal as to this issue.  Accordingly, the Board does not have jurisdiction to review the claim and it is dismissed.


ORDER

The appeal of entitlement to service connection for hypertension is dismissed.




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


